Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 19 – 21 are allowed.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuga (Pub 20140035964) in view of May (Pub 20060290905).

Kasuga discloses:
Claim 1:
An illuminating apparatus (see Fig. 5) comprising:
an illumination light source disposed in a housing, the illumination light source being configured to generate illumination light (see paragraphs 127-129);
a video projecting apparatus disposed in the housing, the video projecting apparatus being configured to generate video light, the video light from the video projecting apparatus being projected into an illumination light area from the illumination light source (see paragraphs 127-129, 132-137);
a controller configured to adjust brightness of the illumination light from the illumination light source and contrast of an image projected from the video 
However, Kasuga does not discloses contrast adjustment and adjust a degree of superimposition…etc. 
In a similar field of endeavor, May discloses adjusting contrast wherein the controller is further configured to adjust a degree of superimposition of the illumination light from the illumination light source on the image projected from the video projecting apparatus to be within a predetermined acceptable range and adjust contrast of the image projected from the video projecting apparatus in accordance with the degree of superimposition of the illumination light from the illumination light source on the image projected from the video projecting apparatus, (see superimposition of light source 214 fig 2-4; adjusting degree of superimposition by turning off or shuttering Para. [0034]; and adjusting contrast ratio Para. [0008]). Because of the teachings of the references, an artisan would be motivated to combine the references to arrive at the claimed invention; the combination would provide, inter alia, a projection system with contrast and brightness adjustment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kasuga by incorporating the teachings of May for the common purpose of achieving better contrast ratio of displayed images.
Claim 3: Kasuga discloses further comprising a motion detector configured to detect approach of a human body wherein the controller is configured to operate the video 
Claim 4: Kasuga discloses the above combination does not explicitly teach range 0 to 20% as claimed. However, the above combination teaches acceptable illumination amount and/or range/degree of lighting (see Kasuga paragraphs 109, 9, 50); thus modifying the above combination to implement range 0 to 20% would have been an obvious matter of design choice, depending on the achievable application and/or the user need. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5: Kasuga discloses wherein a contrast adjusting function of the controller acts to strengthen contrast of the projected image in a case where the degree of superimposition of the illumination light from the illumination light source becomes large (see Kasuga paragraphs 108-109, 9, 50, Shimizu paragraph 58).
Claim 8: Kasuga discloses further comprising an indirect illumination light source configured to illuminate indirect illumination light to an outside of the video light from the video projecting apparatus (see Kasuga paragraphs 136-137, 129), wherein the controller is configured to operate the video projecting apparatus in accordance with the detection signal of approach of a human body from the motion detector, and adjust the indirect illumination light source so that a degree of superimposition of the indirect illumination light from the indirect illumination light source with respect to an Image projected from the video projecting apparatus is within a predetermined acceptable range (see Kasuga paragraphs 188, 148, 109, 50, 129).

Claim 8: Kasuga discloses wherein each of the illumination light source and the indirect illumination light source is configured by a semiconductor light emitting device (LED) (see Kasuga paragraph 119).
Claim 9: Kasuga discloses wherein the video light from the video projecting apparatus, the illumination light from the illumination light source, and the indirect illumination Pht from the indirect illumination light source are configured to be projected or illuminated from the housing to an outside thereof (see Kasuga paragraphs 127-129, 136-137).
Claim 10: Kasuga discloses wherein the indirect illumination light from the indirect illumination light source is set to be directed in a direction different from those of the video light of the video projecting apparatus and the illumination light of the illumination light source (see Kasuga paragraphs 127-129, 136-137).
Claim 11: Kusagua discloses wherein the motion detector is installed in a bottom of the housing (see Kasuga paragraphs 168, 148, 129).
Claim 12: Kusagua discloses wherein the indirect illumination light source is disposed at a part of the housing (see Kasuga paragraphs 129, 136-137).
Claims 15-17 are rejected for the same reasons as claims 3, 6, and 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422